               Case 1:20-cr-00147-VSB Document 29
                                               28 Filed 11/22/20
                                                        11/13/20 Page 1 of 1

                                              LAW OFFICES OF
                                       STEPHEN TURANO
                                                   ______

                                            sturano@turanolaw.com

 275 MADISON AVENUE                                                                             60 PARK PLACE
 35TH FLOOR                                                                                           SUITE 703
 NEW YORK, NY 10016                                                                           NEWARK, NJ 07102
        _____                                                                                       ______

 TEL (917) 974-1781                                                                            TEL (973) 648-6777
 FAX (212) 208-2981                                                                            FAX (212) 208-2981
                                                                                                    ______

                                                                                    REPLY TO NEW JERSEY OFFICE


                                              November 13, 2020

By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square                                                              11/22/2020
New York, NY 1007

                 Re:   United States v. Arsenio Genao Francisco
                       Case No. 20 Cr. 147 (VSB)

Dear Judge Broderick:

       I represent Arsenio Genao Francisco in the above-referenced matter. He is on pretrial release
under conditions including home detention and electronic monitoring and a bail package includes a
$250,000 bond, secured by property and six co-signors. His travel is restricted to the SDNY and EDNY.

        I request the Court modify Mr. Francisco’s conditions of pretrial release to permit him to travel
to the District of New Jersey (Newark), with the pre-approval of Pretrial Services, for the purpose of
meeting me at my Newark, New Jersey office. All other conditions are to remain the same.

        ASUA Jun Xiang and Pretrial Services Officer Leo Barrios consent to this request.


                                                               Respectfully submitted,

                                                               /s/ Stephen Turano

                                                               Stephen Turano
                                                               Attorney for Arsenio Genao Francisco


cc: Counsel for the Government (by ECF)
